Name: Commission Implementing Regulation (EU) 2019/370 of 7 March 2019 amending Regulation (EC) No 1635/2006 laying down detailed rules for the application of Council Regulation (EEC) No 737/90, by reason of the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the Union (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  health;  trade;  electrical and nuclear industries;  cooperation policy;  agricultural activity;  European construction;  international trade;  Europe
 Date Published: nan

 8.3.2019 EN Official Journal of the European Union L 68/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/370 of 7 March 2019 amending Regulation (EC) No 1635/2006 laying down detailed rules for the application of Council Regulation (EEC) No 737/90, by reason of the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 733/2008 of 15 July 2008 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station (1), and in particular Article 4 thereof, Whereas: (1) On 29 March 2017, the United Kingdom of Great Britain and Northern Ireland (the United Kingdom) submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, that is to say from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. The United Kingdom will then become a third country. (2) Commission Regulation (EC) No 1635/2006 (2) lays down detailed rules for the application of Council Regulation (EEC) No 737/90 (3) on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station. (3) Since Regulation (EEC) No 737/90 has been amended several times, it was repealed by Regulation (EC) No 733/2008. (4) Regulation (EC) No 733/2008 lays down maximum permitted levels of radioactivity in certain agricultural products originating in third countries. It also establishes that Member States are required to carry out checks on such agricultural products, in order to ensure their compliance with the levels of radioactivity set out in that Regulation, before the product is released for free circulation. (5) Regulation (EC) No 1635/2006 requires Member States to ensure that the competent authorities of third countries affected by the Chernobyl accident issue export certificates which attest that the products that they accompany comply with the maximum permitted levels set out in Regulation (EC) No 733/2008. The specific third countries concerned are listed in Annex II to Regulation (EC) No 1635/2006. (6) The fallout of radiocaesium from the accident at the Chernobyl power station on 26 April 1986 affected a wide range of third countries. That fallout has affected some areas of the United Kingdom. Since caesium-137 has a half-life of about 30 years, contamination decreases slowly. (7) Certain agricultural products originating in the United Kingdom which have been affected by the Chernobyl accident could still show radioactive caesium contamination. (8) As soon as Union law ceases to apply to and in the United Kingdom, agricultural products originating in the United Kingdom will have to be checked in terms of radioactive contamination before they are allowed to enter the Union. (9) Therefore, Annex II to Regulation (EC) No 1635/2006 should be amended in order to include the United Kingdom. (10) Given the urgency entailed by the circumstances of the United Kingdom's departure from the European Union, it is necessary to allow for a prompt application of the measures provided for in this Regulation. Therefore, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 1635/2006, the following entry is added: United Kingdom of Great Britain and Northern Ireland. Article 2 Entry into force and period of application This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall apply from the day following that on which Union law ceases to apply to and in the United Kingdom pursuant to Article 50(3) of the Treaty on European Union. However, this Regulation shall not apply in either of the following cases: (a) a withdrawal agreement concluded with the United Kingdom in accordance with Article 50(2) of the Treaty on European Union has entered into force by that date; (b) a decision has been taken to extend the two-year period referred to in Article 50(3) of the Treaty on European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 201, 30.7.2008, p. 1. (2) Commission Regulation (EC) No 1635/2006 of 6 November 2006 laying down detailed rules for the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station (OJ L 306, 7.11.2006, p. 3). (3) Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power-station (OJ L 82, 29.3.1990, p. 1).